                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

DANNY LEE WARNER

                     Plaintiff,                  CV 19-03-GF-BMM-JTJ
vs.

TERRIE STEFALO, LYNN GUYER,                   ORDER ADOPTING MAGISTRATE
JIM SALMONSEN, REGINA DEES-                      JUDGE’S FINDINGS AND
SHEFFIELD, SUSAN TRUEAX,                          RECOMMENDATIONS
PATRICK MCTIGHE, CYNTHIA
WOLKEN, CHIEF HENSON,
JOHN/JANE DOE 1-5,

                     Defendants.




      Plaintiff Danny Lee Warner (“Warner”) filed a pro se Complaint under 42

U.S.C. § 1983, alleging claims under the Religious Land Use and Institutionalized

Persons Act (RLUIPA), 42 U.S.C. § 2000, et seq., and the First, Fifth, Eighth, and

Fourteenth Amendments. (See Doc. 2.) United States Magistrate Judge John

Johnston had a duty to screen Warner’s Complaint under 28 U.S.C. §§ 1915(e)(2),

1915A(b). Judge Johnston reviewed the Complaint and ordered Defendants to file

a response. (See Doc. 7.)




                                         1
      Warner then filed a motion for a Temporary Restraining Order (“TRO”) and

Preliminary Injunction (“PI”) (Doc. 13) and a motion for Entry of Default (Doc.

17). Judge Johnston issued Findings and Recommendations for both motions in

which he denied the motion for Entry of Default and recommended that the motion

for a TRO and PI be denied. (Doc. 20.) Judge Johnston determined that Warner

failed to show that he would suffer irreparable harm without an injunction. Id. at 4-

5. Judge Johnston also determined that imposing an injunction would “interfere

with the operation of the prison and therefore have an adverse impact on public

safety and/or the operation of the criminal justice system.” Id. at 6. Warner timely

filed an objection to Judge Johnston’s Findings and Recommendations. (Doc 23.)

      The Court reviews de novo Findings and Recommendations to which a party

timely objected. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the

portions of the Findings and Recommendations to which a party did not

specifically object. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.,

656 F.2d 1309, 1313 (9th Cir. 1981). Where a party’s objections constitute

perfunctory responses argued in an attempt to engage the district court in a

reargument of the same arguments set forth in the original response, however, the

Court will review the applicable portions of the findings and recommendations for



                                          2
clear error. Rosling v. Kirkegard, 2014 WL 693315 *3 (D. Mont. Feb. 21, 2014)

(internal citations omitted).

      Warner objects to Judge Johnston’s application of the well-established

burden that Warner must satisfy to receive a temporary restraining order. (See id. at

1.) He claims that Judge Johnston’s application of Winter “creates a burden too

high for the movant to meet particularly in the case of pro se prisoner litigants.”

(Id.) Warner offers no legal authority for applying anything other than the Winter

standard. And his application for a TRO fails even if construed liberally in light of

Warner’s pro se status. The Court finds that Judge Johnston’s Findings and

Recommendations survive de novo review.

      IT IS ORDERED: Judge Johnston’s Findings and Recommendations

(Doc. 20) are ADOPTED IN FULL.

      DATED this 18th day of November, 2019.




                                          3
